OPINION OF THE COURT. The only question we deem important is the variance between the verdict of the jury and the judgment of the court. The verdict is for “eighty-nine dollars in damages,” and the judgment is for damages assessed by the jury, and also for interest thereon from the rendition of the judgment before the justice of the peace. We are of opinion that the court erred in adding interest to the damages found by the jury. It was the province of the jury to decide upon the question of interest, and it must be presumed, if any ought to have been awarded, that it was included in their assessment of damages. Reversed.